UNITED STATES DISTRICT COURT F ! L E ED
FOR THE DISTRICT OF COLUMBIA

MAY 17 2019
Curtis Lee Watson, ) Clerk, U.S. District and
) Bankruptcy Courts
Plaintiff, )
)
Vv. ) Civil Action No. 19-1200 (UNA)
)
Stephen Bou et al., )
)
Defendants. )
MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The Court will grant the application and
dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3)
(requiring the court to dismiss an action “at any time” it determines that subject matter
jurisdiction is wanting).

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332, Under those statutes, federal jurisdiction is available
only when a “federal question” is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there
must be complete diversity between the parties, which is to say that the plaintiff may not be a
citizen of the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C.
2007) (citing Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party
seeking relief in the district court must at least plead facts that bring the suit within the court's

jurisdiction, See Fed. R. Civ. P. 8(a).
Plaintiff, a resident of Waldorf, Maryland, has filed an action captioned “Real Property
Fraud” and seeking “damages in excess” of $20 million. Compl. at 1. The complaint stems from
probate proceedings in the Superior Court of the District of Columbia. Plaintiff states that the
“jurisdiction of this court is invoked as the defendants acted in concert, as persons {in] Maryland
to deny a D.C. resident his right to properly defend the intent of his father (the deceased) in this
matter.” Compl. at 1. Plaintiff attaches, among other documents, the executed Last Will and
Testament of Arthur M. Watson filed in the Probate Division of D.C. Superior Court on February
14, 2000.

Plaintiff is not asking this Court to probate or annul the will, administer the decedent’s
estate, or “to dispose of property that is in the custody of a state probate court,” which are
matters “the probate exception” to federal jurisdiction “reserves to state probate courts.”
Marshall v. Marshall, 547 U.S. 293, 311 (2006). The probate exception “does not bar federal
courts from adjudicating matters outside those confines and otherwise within federal
jurisdiction.” Jd. at 312. A common law tort such as fraud may be brought in federal court
under the diversity statute, but it is a “well-established rule” that the citizenship requirement be
“assessed at the time the suit is filed.” Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 US.
426, 428 (1991). To that end, “the citizenship of every party to the action must be distinctly
alleged [in the complaint] and cannot be established presumptively or by mere inference,” Meng
y. Schwartz, 305 F, Supp. 2d 49, 55 (D.D.C. 2004), or an “‘allegation of residence alone... ,’”
Novak v. Capital Mgmt. & Dev. Corp., 452 F.3d 902, 906 (D.C. Cir. 2006) (quoting Naartex
Consulting Corp. v. Watt, 722 F.2d 779, 792 n.20 (D.C. Cir. 1983) (emphasis in original)).

Plaintiff has pled no facts from which the Court can ascertain his citizenship and that of each
defendant. Therefore, this case will be dismissed. A separate order accompanies this

Memorandum Opinion.

(his Vile. oll!

we }
Date: May /@ ,2019 United States District Judge